DETAILED ACTION
This action is responsive to the filing of 3/11/2021. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 8-14 recite a computer program product. Accordingly, the recited “computer program product” is a computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by
Jafar Ali (2019/0132264.)

Claim 1, 8, 15: Jafar Ali discloses a computer-implemented method for creating a Natural Language (NL) dialogue from Graphical User Interface (GUI) code (par. 26, objects in the interface and the fields of those objects; par. 24-25, RESTful, WADL, SOAP APIs; Table 1 PetStore example; par. 58, IBM’s App Connect GUI, providing a chat interface 150 to these integration APIs 410, non-technical users may interact with these integration flows in a simple and convenient way; par. 62, Facebook Messenger, Quip), the computer-method comprising: 
receiving GUI code representation of an application (par. 39, One or more APIs may be received 201 as an input for a particular chatbot interface to be generated, each API having a definition document; Fig. 1: 121, key data); 
mapping the GUI code representation to one or more Natural Language Interface (NLI) components (par. 54, the chatbot interface generating component 130 may include a converting component 314 for converting the definition document to a chatbot data structure 140); 
determining a pre-define intent patterns based on the one more NLI components (par. 53, parsing or interpreting the definition document 120 to identify intents); 
creating one or more intent examples based on the predefine intent patterns; creating one or more entities based on the one or more intent examples (par. 53, identify intents and entities and obtain examples of the identified intents and entities from the definition document 120. The parsing component 311 may include an identifying component 312 for automatically identifying intents and entities and an example input component 313 for receiving user inputs of examples of the identified intents and entities); 
mapping action function to a backend operation of the one or more NLI components (par. 37, By recognizing the entities that are mentioned in the user's input, the conversation service can choose the specific actions to take to fulfill an intent); and 
generating a NL dialogue (par. 26, chatbot would be able to implement the conversations that are created and call the API endpoint through conversation. In this way, the chatbot conversation understands the objects in the interface and the fields of those objects) based on the one or more intent examples, the one or more entities, mapped action function and pre-defined conversation component (par. 8.)

Claim 2, 9, 16: Jafar Ali discloses the computer-implemented method of claim 1, wherein receiving the GUI code representation of the application further comprising: identifying a source code of the application; retrieving relevant information from the application; and retrieving the GUI code from the source code of the application (par. 39, One or more APIs may be received 201 as an input for a particular chatbot interface to be generated, each API having a definition document; Fig. 1: 121, key data.)

Claim 3, 10, 17: Jafar Ali discloses the computer-implemented method of claim 1, wherein mapping the GUI code representation to the one or more NLI components further comprising: determining one or more declarations of the GUI code; and associating the one or more declarations of the GUI code to the one or more NLI components (par. 33, The key data 121 may relate to intents and entities and their relationship to the API objects and fields.)

Claim 4, 11, 18: Jafar Ali discloses the computer-implemented method of claim 1, wherein determining the pre-define intent patterns based on the one more NLI components further comprising: retrieving a package of patterns from a database (par. 55, conversation specification may be in the form of a conversation tree storing the extracted intents and entities and their relationship to objects and fields in the API); and modifying the package of patterns based on requirements of user (par. 37, Entities represent a class of object or a data type that is relevant to a user's purpose and may be provided as metadata to the intents. By recognizing the entities that are mentioned in the user's input, the conversation service can choose the specific actions to take to fulfill an intent. Examples may be provided of user inputs to train the service to identify the intents and entities.)

Claim 5, 12, 19: Jafar Ali discloses the computer-implemented method of claim 1, wherein creating the one or more intent examples based on the predefine intent patterns further comprising: extracting the GUI code representation, corresponding labels, IDs and names for every matched NLI component; and generating the one or more intent examples based on the GUI code representation, the corresponding labels, the IDs and the names (par. 43, API may be able to retrieve, create, update, and delete “contacts” and a contact may have name, phone, and ZIP. Then the intents may include “create contact”, “delete contact”, etc.)

Claim 6, 13, 20: Jafar Ali discloses the computer-implemented method of claim 1, wherein creating the one or more entities based on the one or more intent examples further comprising: generating the one or more entities based on the one or more intent examples and a component type of the one or more intent examples (par. 43, Example entities for a name might be “john smith”, “james white”, etc. Example interactions might be, “update john smith's phone number”, “delete james white”.)

Claim 7, 14: Jafar Ali discloses the computer-implemented method of claim 1, wherein mapping action function to the backend operation of the one or more NLI components further comprising: identifying any restrictions on the one or more calls to action; and associating calls to actions from the GUI code to a backend NL component operation along with identified restrictions (par. 37, By recognizing the entities that are mentioned in the user's input, the conversation service can choose the specific actions to take to fulfill an intent.)

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
12/1/2022